Citation Nr: 0944152	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-24 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for skin cancer, melanoma 
on the back, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), Regional Office (RO) in St. Louis, Missouri, which 
denied the Veteran service connection for melanoma on the 
back. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for skin cancer, 
melanoma on the back. He contends this disability is the 
result of herbicide exposure incurred during military 
service.  In this regard, as the Veteran has confirmed 
military service in Vietnam, he is presumed to have been 
exposed to herbicides.  38 U.S.C.A. § 1116(f) (West 2002).  
Finally, private medical treatment records reveal a diagnosis 
of melanoma on the back and recurring melanoma.

Service connection is presumed for certain specified 
disabilities which manifest in an herbicide-exposed Veteran 
within a defined period of time following such exposure. 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  However, such skin cancer as melanoma is not among 
the specified disabilities.  Nevertheless, a Veteran is not 
barred from establishing service connection for non-specified 
disabilities based on proof of direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the present case, the Veteran has submitted private 
medical treatment records confirming a diagnosis of melanoma 
on the back, as well as a history of recurring skin cancer on 
the nose.  He has also submitted a copy of a study suggesting 
a causal link between herbicides and melanoma.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
"[g]enerally, an attempt to establish a medical nexus to a 
disease or injury solely by generic information in a medical 
journal or treatise 'is too general and inconclusive'".  
Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks 
v. West, 11 Vet. App. 314, 317 (1998)).  However, medical 
treatise evidence may indicate enough of a basis of a generic 
relationship to establish "a plausible causality based on 
objective facts."  Mattern, 12 Vet. App. at 228 (citing 
Wallin v. West, 11 Vet. App. 509, 514 (1998)).

Thus, the Board determines that the Veteran has at least 
presented sufficient evidence to raise VA's duty to assist 
him by obtaining a medical opinion. VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim. 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009).  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009).  In so deciding, the Board is cognizant that VA 
has previously considered and subsequently rejected the 
addition of various skin cancers to the list of disabilities 
presumed to be the result of herbicide exposure.  See Health 
Outcomes Not Associated With Exposure to Certain Herbicide 
Agents, 72 Fed. Reg. 32,395 (June 12, 2007).  However, in 
studying any nexus between skin cancer and herbicide 
exposure, the National Academy of Sciences (NAS) found only 
that evidence of such a nexus was "inadequate or 
insufficient", but the evidence did not actually suggest 
against such a nexus.  NAS acknowledged that some studies 
were "suggestive of an association," but also had 
methodological concerns limiting their weight.  72 Fed. Reg. 
at 32397-98.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA 
medical expert in oncology to determine 
the etiology of the Veteran's skin 
cancers.  The Veteran need not be 
personally examined unless such 
examination is found necessary by the 
examiner in order to address the questions 
below.

After reviewing the claims file and 
examining the Veteran, if necessary, the 
examiner should note all skin cancers 
diagnosed since the Veteran's service.  
For any such disabilities, the examiner 
should state whether such disability is at 
least as likely as not the result of any 
incident of military service, to include, 
exposure to herbicides.  For the purposes 
of this opinion, herbicide exposure during 
the Veteran's military service in Vietnam 
is presumed.  The examiner must provide a 
complete rationale for any opinion 
expressed.  In so doing, the examiner is 
requested to address the medical studies 
of record cited by the Veteran concerning 
the possibility of a medical nexus between 
herbicide exposure and various skin 
cancers.

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, readjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


